NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
         parties in the case and its use in other cases is limited. R.1:36-3.



                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-4333-14T1


NEW JERSEY TURNPIKE AUTHORITY,

        Plaintiff-Appellant,

v.

TOWNSHIP OF MONROE,

     Defendant-Respondent.
_____________________________

              Argued February 15, 2017 – Decided September 18, 2017

              Before Judges Fuentes, Simonelli and Carroll.

              On appeal from the Tax Court of New Jersey,
              Docket No. 017197-2011, whose opinion is
              reported at 28 N.J. Tax 158 (Tax 2014).

              John F. Casey argued the cause for appellant
              (Chiesa Shahinian & Giantomasi PC, attorneys;
              Mr. Casey, on the briefs).

              Gregory B. Pasquale argued the cause for
              respondent (Shain, Schaffer & Rafanello, PC,
              attorneys; Richard A. Rafanello and Mr.
              Pasquale, on the brief).

PER CURIAM

        Plaintiff, the New Jersey Turnpike Authority, appeals from

the summary judgment decision of the Tax Court that determined it
did not qualify for a roll-back tax exemption reserved for local

and state government units under N.J.S.A. 54:4-23.8. Defendant,

Township of Monroe, sought roll-back taxes from plaintiff's land

purchase.   Both plaintiff and defendant moved for summary judgment

on the roll-back tax issue.         The Tax Court held plaintiff was not

"the    State,"    denied    plaintiff's       motion,    granted    defendant's

motion, and dismissed plaintiff's case with prejudice. The court's

opinion is published in the Tax Court Reports.                 N.J. Tpk. Auth.

v. Twp. of Monroe, 28 N.J. Tax 143 (Tax Ct. 2014).                  The Turnpike

Authority argues Judge Marla Sundar erred because the Turnpike

qualifies under the statute as the alter ego of the "the State"

for tax exemption purposes.         We affirm.

                                         I

       The New Jersey Legislature established the Turnpike Authority

in the New Jersey Department of Transportation.                N.J.S.A. 27:23-

3(A).    Plaintiff is an "instrumentality, exercising public and

essential governmental functions."             Ibid.     Its primary purpose is

"to provide for the acquisition and construction of modern express

highways" and "to acquire, construct, maintain, improve, manage,

repair and operate transportation projects."                 N.J.S.A. 27:23-1.

To assist plaintiff with this purpose, the Legislature exempted

plaintiff   from    "pay[ing]      any   taxes    or     assessments     upon    any

transportation     project    or   any       property    acquired   or    used    by

                                         2                                 A-4333-14T1
[plaintiff] under the provisions of this [A]ct[.]" N.J.S.A. 27:23-

12.

      The Turnpike Authority is both subordinate to and separate

from the State. The Governor appoints the majority of the Turnpike

Authority's Board of Commissioners and designates the Chairman and

Vice Chairman, who serve at the Governor's pleasure.                  N.J.S.A.

27:23-3(B)-(C).     The Turnpike Authority: (1) must pay its own

debts, N.J.S.A. 27:23-2; (2) can "borrow money and issue negotiable

bonds for any of its corporate purposes," N.J.S.A. 27:23-5(f); (3)

can "sue and be sued in its own name[,]" N.J.S.A. 27:23-5(d), (4)

can contract with private, local, State and federal entities,

N.J.S.A.    27:23-5(l);    and    (5)   "can     acquire   in   the   name    of

[plaintiff,] by purchase or otherwise             . . . any land and other

property,   which   it    may   determine   is    reasonably    necessary[,]"

N.J.S.A. 27:23-5(j).

      Several years ago, plaintiff began a project to widen and

reconfigure a portion of the highway that ran from interchange six

to interchange nine.      Toward that end, it sought permits from the

New Jersey Department of Environmental Protection (DEP) because

its project affected nearby protected freshwater wetlands.                    In

2009 and 2010, the DEP granted plaintiff a five-year permit that

allowed it to disturb approximately 119 acres, and a ten-year



                                        3                              A-4333-14T1
permit,    authorizing   plaintiff     to   temporarily    and   permanently

disturb grassed, herbaceous, and forested riparian areas.

     In exchange for the permits, the DEP required plaintiff to

mitigate the permanent and temporary harm it would cause to

protected wetlands and forested riparian zones, among others.

Plaintiff fulfilled its duty to mitigate by buying the Brookland

Mitigation Site (hereinafter the "site") for approximately four

million dollars and offering the site as a donation to the DEP.

The purchase deed, which was recorded in the Middlesex County

Clerk's Office on February 23, 2010, noted that the "conveyance"

to plaintiff was made "in lieu of condemnation."             Nobody paid a

realty tax transfer for the transaction because plaintiff, an

"instrumentality of the State," initially received the property.

     The purchased site comprises approximately 397.47 acres, but

does not include any Preserved Farmland or Green Acres properties.

In April 2009, plaintiff's land appraiser prepared a report,

claiming the site was "vacant residential land" with a market

value of $2.45 million.        During tax year 2010, defendant Township

of Monroe assessed the site as farmland that qualified under the

Farmland    Assessment   Act    of   1964   (hereinafter   the    "FA-Act"),

N.J.S.A. 54:4-23.1 to -34.           After plaintiff bought the site,

defendant's assessor filed a complaint with the Middlesex County



                                      4                              A-4333-14T1
Board of Taxation to impose roll-back taxes on the site for tax

years 2008 through 2010.

     Despite     their     conflict,   neither     plaintiff     nor   defendant

claims the site was used for agricultural, horticultural, tree

production,      or     woodland    management    purposes      once   plaintiff

purchased it in 2010.          On    September    15,   2011,    the   Middlesex

County   Board    of     Taxation    granted     defendant's     roll-back    tax

applications.         Plaintiff timely appealed the decision to the Tax

Court, which ultimately ruled in favor of defendant on summary

judgment.

                                        II

     This dispute began when the Township of Monroe appealed to

the Middlesex County Tax Board seeking roll-back taxes from the

Turnpike's purchase of land to mitigate the environmental impact

caused by a construction project to widen and reconfigure a portion

of the highway that ran from interchange six to interchange nine.

The DEP authorized the project conditioned upon the Turnpike

acquiring sufficient land to mitigate the permanent and temporary

harm it would cause to protected wetlands and forested riparian

zones, among others.

     Both N.J. Const. art. VIII, § 1, ¶ 1, and N.J.S.A. 54:4-23.8,

provide:



                                        5                                A-4333-14T1
          When land which is in agricultural or
          horticultural use and is being valued,
          assessed and taxed under the provisions of
          P.L. 1964, c. 48 (C.54:4-23.1 et seq), is
          applied to a use other than agricultural or
          horticultural,   it  shall   be  subject   to
          additional taxes, hereinafter referred to as
          roll-back taxes, in an amount equal to the
          difference, if any, between the taxes paid or
          payable on the basis of the valuation and the
          assessment authorized hereunder and the taxes
          that would have been paid or payable had the
          land been valued, assessed and taxed as other
          land in the taxing district, in the current
          tax year (the year of change in use) and in
          such of the two tax years immediately
          preceding, in which the land was valued,
          assessed and taxed herein provided.

          [Emphasis added.]

     The FA-Act regulations mirror the Constitution and statute

for the roll-back taxes.   The regulations provide: "When land that

is in agricultural or horticultural use and is being assessed

under the Act is applied to a use other than agricultural or

horticultural, . . . it is subject to additional taxes, referred

to as roll-back taxes."     N.J.A.C. 18:15-7.1. (Emphasis added).

Further, "[l]and acquired by the State[] [or] a local government

unit . . . for recreation and conservation purposes will not be

subject to roll-back taxes."   N.J.A.C. 18:15-7.2(b).   The relevant

time period here is 2008-2010.

     As framed by Judge Sundar, the Turnpike Authority "argues

that it meets all the three requirements of N.J.S.A. 54:4-23.8 for


                                 6                           A-4333-14T1
a roll-back tax exemption because (i) it is a 'local government

unit,' (ii) which acquired property, (iii) for 'conservation and

recreation' purposes." New Jersey Turnpike Authority v. Tp. of

Monroe, supra, 28 N.J. Tax at 144.      Judge Sundar held the Turnpike

Authority was not a "local government unit" as defined in N.J.S.A.

13:8C-3.

     An appellate court accords a highly deferential standard of

review to tax court decisions.     Brown v. Borough of Glen Rock, 19

N.J. Tax 366, 375 (App. Div.), certif. denied, 168 N.J. 291 (2001).

An appellate court will not disturb a tax court's findings "unless

they are plainly arbitrary or there is a lack of substantial

evidence to support them" because "[t]he judges presiding in

the Tax Court have special expertise."         Glenpointe Assoc. v. Twp.

of Teaneck, 241 N.J. Super. 37, 46 (App. Div.), certif. denied, 122

N.J. 391 (1990).    See Ford Motor Co. v. Twp. of Edison, 12 N.J.

Tax 244, 247 (App. Div. 1990) (applying a substantial-evidence

standard of review to a tax court decision), aff'd, 127 N.J. 290

(1992).

     Although an appellate court defers to a tax court's valuation

decisions,    it   will   review   de   novo    a   tax   court's     legal

decisions.    Toll Bros. v. Twp. of W. Windsor, 173 N.J. 502, 549

(2002).    See Manalapan Realty v. Twp. Comm. of Manalapan, 140 N.J.

366, 378 (1995) (stating a "trial court's interpretation of the

                                   7                                A-4333-14T1
law and the legal consequences that flow from established facts

are not entitled to any special deference").                   Even on de novo

review,    Judge   Sundar    properly        interpreted    "the   State"      under

N.J.S.A.    54:4-23.8   to     exclude       plaintiff   because   her    holding

accords with: (1) the relevant case law and (2) the roll-back

exemption's history.        In this light, we discern no legal basis to

disagree with Judge Sundar's well-reasoned opinion.                 We add only

the following brief comments.

     It    is   well-settled    that     courts    should    consider    together

"[s]tatutes which deal with the same subject matter and address

the same legislative purpose[.]"              Twp. of S. Brunswick v. State

Agric. Dev. Comm., 352 N.J. Super. 361, 365 (App. Div. 2002)

(citing Brown v. Twp. of Old Bridge, 319 N.J. Super. 476, 498

(App. Div.), certif. denied, 162 N.J. 131 (1999)).                 This rule of

statutory construction "most obviously applies when the statutes

in question were enacted during the same session or went into

effect at the same time, . . . or where they make specific reference

to one another[.]"      Brown, supra, 319 N.J. Super. at 498 (citing

Mimkon v. Ford, 66 N.J. 426, 433 (1975)).                  It "derives from the

reasonable presumption that legislators are aware of relevant

prior legislation."     Id.

     N.J.S.A. 54:4-23.8 must be analyzed in conjunction with the

Garden     State   Preservations       Trust     (GSPTA)     because:    (1)     the

                                         8                                  A-4333-14T1
Legislature both amended N.J.S.A. 54:4-23.8 and passed the GSPTA

pursuant to P.L. 1999, c. 152; (2) N.J.S.A. 54:4-23.8 expressly

incorporates    by    reference       the        GSPTA's    definitions        provision,

N.J.S.A. 13:8C-3; and (3) both statutes deal with roll-back tax

exemptions.         N.J.S.A.        54:4-23.8;         N.J.S.A.       13:8C-29    (citing

N.J.S.A. 54:4-3.6).

     In 1999, the Legislature passed the GSPTA to "acqui[re] and

preserv[e] [] open space, farmland, and historic properties in New

Jersey[.]" N.J.S.A. 13:8C-2. The GSPTA created a Trust, "a public

body corporate and politic" located "in but not of the Department

of the Treasury[,]" to issue bonds that would help fund land

preservation.       N.J.S.A. 13:8C-4a; N.J.S.A. 13:8C-7(a).                      The Trust

partially or fully funds "projects undertaken" by the DEP and

"grant or loan recipients."               N.J.S.A. 13:8C-5(a).           These projects

include "all things deemed necessary or useful and convenient in

connection    with    the    acquisition          or    development      of    lands    for

recreation     and    conservation           purposes,          the    acquisition        of

development easements or fee simple titles to farmland, or the

preservation    of     historic       properties,          as    the    case     may   be."

N.J.S.A. 13:8C-3.

     When     the    State     or     a    qualifying       tax-exempt         non-profit

organization acquires lands "in fee simple for recreation and

conservation purposes that become certified exempt from property

                                             9                                     A-4333-14T1
taxes" under the GSPTA or other similar laws, the State must pay

the municipalities a fee in lieu of taxes because "municipalities

may   not   suffer   a    loss   of    taxes"   from   the   land   acquisition.

N.J.S.A. 13:8C-29a(1)(a).             See also N.J.S.A. 13:8C-30a (stating

same for non-constitutionally dedicated money).                 "[L]ands owned

in    fee   simple   by   the    State   for    recreation   and    conservation

purposes" refer to "State parks and forests . . . State wildlife

management areas, and any other lands owned in fee simple by the

State and administered by the [DEP] for recreation and conservation

purposes."     N.J.S.A. 13:8C-29(e); N.J.S.A. 13:8C-30(e).

       Here, plaintiff purchased farmland located in the Township

of Monroe to satisfy its mitigation obligations, but failed to pay

roll-back taxes when it gave the land to the DEP.                   The GSPTA's

compensation provision does not let plaintiff use tax exemptions

reserved for "the State" under the GSPTA or N.J.S.A. 54:4-23.8

because plaintiff cannot force New Jersey to pay a fee in lieu of

taxes, a necessary condition for using the roll-back tax exemption.

The Legislature expressly required that plaintiff pay its own

debts when it prevented plaintiff from "incur[ring] indebtedness

or liability on behalf of or payable by the State or any political

subdivision thereof."            N.J.S.A. 27:23-2.       If plaintiff cannot

compel the State to pay the fee in lieu of taxes, it is highly



                                         10                              A-4333-14T1
improbable that it qualifies for a roll-back tax exemption reserved

for "the State."

     If the Legislature intended to include plaintiff within the

definition of "the State" under N.J.S.A. 54:4-23.8, it could have

done so when it amended the FA-Act in 1999.          The Legislature

constructively knew that this court and our Supreme Court did not

view plaintiff as "the State" for tax exemption or other purposes,

but it did not identify plaintiff as "the State."     See Johnson v.

Scaccetti, 192 N.J. 256, 276 (2007) (quoting DiProspero v. Penn,

183 N.J. 477 (2005)) (stating "the Legislature 'is presumed to be

aware of judicial construction of its enactments.'").        Thus, we

may infer that the Legislature did not expand the definition to

include   plaintiff   when   it   amended   the   statute   in     1999.

See Quaremba v. Allan, 67 N.J. 1, 14 (1975) (quoting In re Keogh-

Dwyer, 45 N.J. 117, 120 (1965)) (stating that the "'continued use

of the same language or [a] failure to amend the statute[] is

evidence that [a judicial] construction is in accord with the

legislative intent'").




                                  11                             A-4333-14T1
     We thus affirm Judge Sundar's order granting summary judgment

in favor of the Township of Monroe.1

     Affirmed.




1
  We need not consider if plaintiff meets the definition of a
"local government unit" under N.J.S.A. 54:4-23.8 and qualifies for
a roll-back tax exemption because plaintiff failed to address or
brief these issues on appeal. See N.J. Dep't of Envtl. Prot. v.
Alloway Twp., 438 N.J. Super. 501, 505-06 n.2 (App. Div.), certif.
denied, 222 N.J. 17 (2015).

                               12                          A-4333-14T1